OPINION OF THE COURT
COWEN, Circuit Judge.
This case involves the issue of whether an “entry” may be effected pursuant to section 101 of the Immigration and Nationality Act of 1952 (“INA”), 8 U.S.C. § 1101, merely by encroaching upon United States territorial waters without being detected or pursued by authorities. Also at issue is whether the district court accorded the Board of Immigration Appeals’ (“BIA”) construction of section 291 of the INA, 8 U.S.C. § 1361, which is the statute’s burden of proof provision, the deference to which it was entitled under the standard the Supreme Court set forth in Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984).
The related appeals before us arise from the habeas corpus petitions of six citizens of the People’s Republic of China who are currently being held for deportation by the Immigration and Naturalization Service (“INS”). Petitioners Sing Chou Chung (“Chung”), Dek Fun Lin (“Lin”), Shimu Chen (“Chen”), Wu Chao (“Chao”), Shan Zhao (“Zhao”) and Dar Hwa Wang (“Wang”) set foot upon a Rockaway, Queens beach on June 6, 1993, after having traveled for three months in the cargo hold of the “Golden Venture,” an alien smuggling ship carrying over 300 passengers. None of the petitioners ever left the beach area and all of them admittedly were arrested within thirty minutes of their arrival.
Chung, Lin, Chen, Chao, Zhao and Wang all had their legal claims adjudicated in exclusion proceedings. At their respective exclusion proceedings, the six petitioners’ applications for asylum were denied and they were ordered excluded from the United States. They then filed habeas corpus petitions in the United States District Court for the Middle District of Pennsylvania, pursuant to section 106(b) of the INA, 8 U.S.C. § 1105a(b). All six petitioners proceeded to file motions in the district court for partial summary judgment on the issue of whether they had “entered” the United States within the meaning of the INA1
On May 16, 1995, the district court held that petitioner Chung had “entered” the United States as a matter of law before he had reached dry land. Chung v. Reno, 886 F.Supp. 1172, 1184 (M.D.Pa.1995). As to the allocation of the burden of proof under section 291 of the INA, the district court further held that it was unreasonable for the BIA to place the burden upon illegal aliens to estab*1544lish that they were “free from official restraint.” Id. at 1185. On June 6, 1995, the district court denied the government’s motion for reconsideration and ordered deportation proceedings to commence against Chung within ten days. The government was ordered to release Chung if deportation proceedings were not commenced within that time period. On June 9,1995, based upon its decision in Chung, the district court ordered the government to initiate deportation proceedings against petitioners Lin, Chen, Chao, Zhao and Wang.
The government appeals the district court’s orders granting partial summary judgment on the issue of entry in the six petitioners’ habeas corpus actions. As the district court interpreted our decision in United States v. Vasilatos, 209 F.2d 195 (3d Cir.1954) too broadly and failed to accord the BIA’s interpretation of the INA the required level of deference, we reverse.
I.
A.
These cases arise from the following series of events, as described in the BIA’s decision in Matter of G-, Int.Dec. 3215, at 5-7 (BIA 1993). In the early morning hours of June 6, 1993, the “Golden Venture” struck a sandbar 100 to 200 yards offshore of Fort Tilden Military Reservation, which is located on the Rockaway Peninsula in the Gateway National Recreation Area in Queens, New York. The plight of “Golden Venture” first came to the attention of law enforcement officers at approximately 1:45 a.m. At that time, two United States Department of the Interior Park Police officers saw the ship, some of its passengers running on the beach and others attempting to swim ashore. At 1:58 a.m., the officers contacted the New York City Police Department (“NYPD”) and other law enforcement agencies for assistance.
A formidable array of law enforcement officers soon arrived upon the scene. NYPD officers responded to the emergency call at 2:19 a.m. Soon thereafter a police cordon was set up to secure the beach area. Also involved in the rescue operation were police canine units, New York State Police helicopters equipped with searchlights, Coast Guard boats and helicopters and personnel from the New York Park Police, the Jacob Riis Park Police, the New York City Fire Department and the Emergency Medical Service. INS officials arrived at approximately 3:30 a.m.
Over 100 “Golden Venture” passengers remained on the ship to await the arrival of rescue personnel. Approximately 200 of the passengers, however, decided to hazard the fifty-three-degree waters and high waves by attempting to swim ashore. Although it appears that most of the people who ultimately reached the beach were too exhausted to go farther, about thirty passengers fled into the surrounding community before the perimeter of the beach had been sealed off. Others were arrested on the beach and held in a building on Fort Tilden Military Reservation. The police escorted passengers who needed medical attention to local hospitals where, after they received appropriate medical treatment, were placed in the custody of the INS.
At York County Prison, exclusion hearings were brought against the “Golden Venture” detainees, including the six petitioners. At their respective exclusion proceedings, the petitioners provided the following accounts of their arrivals: Chung, Lin and Chen said that they jumped from the ship, swam ashore and lay down in exhaustion until they were approached by an officer. Chao also said that he jumped from the ship and swam ashore. He came up on the beach near a fence, walked about thirty steps, changed his clothes and waited until some officers took him away. Zhao averred that he “almost walked to the street” before a police officer approached him approximately thirty minutes after his arrival on the beach. Wang stated that he jumped into the ocean, swam ashore, changed clothes and sat on the beach. While on the beach he was taken away by the officers after being given emergency care.
The BIA entered a final exclusion order in each of petitioners’ cases after concluding that the aliens had not proven that they made an “entry” into the United States within the meaning of section 101 of the INA. All six petitioners and many of their “Golden Venture” co-passengers also applied for polit*1545ical asylum in their exclusion hearings, alleging that they were being persecuted by China’s one-child-to-a-family policy. Their applications for asylum were all rejected. Presently the petitioners, along with nearly half the “Golden Venture” passengers, are being detained at York County Prison in Pennsylvania.
B.
The BIA addressed the issue of entry in Matter of G-, which involved the case of petitioner Sing Chou Chung, one of the “Golden Venture” passengers. Applying well-established law, the BIA defined “entry” as requiring satisfaction of the following three elements: “(1) a crossing into the territorial limits of the United States, i.e., physical presence; (2)(a) inspection and admission by an immigration officer, or (b) actual and intentional evasion of inspection at the nearest entry point; and (3) freedom from official restraint.” Id. at 8 (citing Correa v. Thornburgh, 901 F.2d 1166, 1171 (2d Cir.1990); Matter of Patel, Int.Dec. 3157 (BIA 1991), 1991 WL 353524).
Since Chung landed on the beach, the BIA found that he had satisfied the “physical presence” requirement. The BIA also found that the second element of the entry test had been met because “the circumstances under which the Golden Venture landed, [Chung’s] payment of money to a smuggling operation for passage to the United States, his lack of travel documents entitling him to enter this country, and his conduct once he came ashore” suggested that Chung intended to evade inspection at the nearest entry point. Matter of G-, Int.Dec. 135, at 13.
The determinative factor was whether Chung had satisfied the third element of the entry test, i.e., whether he was ever “free from official restraint.” The BIA interpreted section 291 of the INA as placing the burden upon the “Golden Venture” aliens to establish that they were free from official restraint. The BIA recognized that “in cases where there is no clear evidence of the facts determinative of the entry issue, those cases ultimately must be resolved on where the burden of proof lies.” Id. at 11. The BIA held that Chung did not “enter” the United States because he had failed to meet this burden. Id. at 14-15.
C.
Over 100 of the detainees, including the petitioners, filed habeas corpus petitions in the United States District Court for the Middle District of Pennsylvania, pursuant to section 106(b) of the INA, 8 U.S.C. § 1105a(b). As these petitions presented similar issues, the district court consolidated them under the caption Yang You Yi v. Maugans, No. 93-1702. The consolidation order, entered on November 15, 1993, consolidated “for all purposes” current and future habeas corpus petitions from the “Golden Venture” passengers detained at York County Prison.
After the district court’s consolidation order had been entered, the six petitioners filed individual motions for partial summary judgment on the issue of whether they had effected an “entry” into the United States. On May 16, 1995, the district court granted petitioner Chung’s motion for partial summary judgment, holding that he had entered the United States within the meaning of the INA. Chung v. Reno, 886 F.Supp. at 1185. The district court concluded that the BIA had applied the governing immigration law incorrectly in two areas. First, the court rejected the BIA’s conclusion that all three elements necessary to establish that an entry into the United States has occurred must be satisfied while the alien is on “dry land.” Id. at 1179. The district court interpreted our decision in United States v. Vasilatos, 209 F.2d 195 (3d Cir.1954), as binding authority, which led it to conclude that Chung had satisfied all three elements of the entry test before he reached dry land. Chung, 886 F.Supp. at 1184.
The district court further held that the burden of proof had not been properly allocated by the BIA. The district court held that the INA’s burden provision required Chung to establish only that had he made a physical entry into the United States at a point distant from an inspection station. Id. at 1185. Accordingly, the district court granted Chung’s motion for partial summary judgment, concluding that he had entered *1546the United States as provided by the INA. Id.
The government sought reconsideration under Fed.R.Civ.P. 59(e). On June 6, 1995, the district court denied the government’s motion and ordered deportation proceedings to commence against Chung within ten days. In separate one-page orders issued on June 9,1995, the district court ordered deportation proceedings to begin within ten days for petitioners Lin, Chen, Chao, Zhao and Wang. On June 20, 1995, the district court denied the government’s motion for a stay pending appeal. These appeals followed.
II.
We must decide whether the petitioners were entitled to have their cases adjudicated in a deportation hearing, as opposed to the more summary exclusion proceedings which they did in fact receive. We also must decide, as between the alien and the government, who has the burden of proving that an alien was “free from official restraint” under section 291 of the INA, 8 U.S.C. § 1361. The district court had jurisdiction under section 106(b) of the INA, 8 U.S.C. § 1105a(b). We have jurisdiction pursuant to 28 U.S.C §§ 1291 and 2253. We review de novo the district court’s grant of the habeas corpus petitions. United States v. Cleary, 46 F.3d 307, 309-10 (3d Cir.1995).
As the district court recognized, the BIA’s findings of fact are conclusive and must be upheld “if supported by reasonable, substantial, and probative evidence on the record considered as a whole.” 8 U.S.C. § 1105a(a)(4). The BIA’s interpretation of the INA is also entitled to deference pursuant to the Supreme Court’s decision in Chevron, 467 U.S. at 842-43, 104 S.Ct. at 2781-82. See Fatin v. INS, 12 F.3d 1233, 1239 (3d Cir.1993) (applying Chevron standard to the BIA’s interpretation of the Refugee Act of 1980). Where Congress has not spoken directly on the issue, we ask only “whether the agency’s answer is based on a permissible construction of the statute.” Chevron, 467 U.S. at 843, 104 S.Ct. at 2782.
III.
Section 291 of the INA places the burden of proving entry as follows: “Whenever any person ... makes application for admission, or otherwise attempts to enter the United States, the burden of proof shall be upon such person to establish that he ... is not subject to exclusion under any provision of this chapter....” 8 U.S.C. § 1361. The BIA interprets this section as placing upon aliens the burden to prove that they have established all three elements of the aforementioned “entry” test. The district court, however, shifted the burden of proof to the government to establish that the petitioners were not free from official restraint. It held that section 291 requires aliens to prove only that they have “physically entered the United States at a point distant from an inspection station.” Chung, 886 F.Supp. at 1185. In so holding, the court relied upon the Eastern District of New York’s decision in In re Application of Phelisna, 551 F.Supp. 960 (E.D.N.Y.1982).
Three days after the district court’s decision in Chung, the Court of Appeals for the Second Circuit expressly overruled Phelis-na’s holding concerning the proper allocation of the burden under section 291. Xin-Chang Zhang v. Slattery, 55 F.3d 732 (2d Cir.1995). The Zhang court held that the INA was ambiguous on the allocation of the burden of proving entry, but deferred to the BIA’s interpretation of section 291 because it was not unreasonable. Id. at 756. On reconsideration, the district court in this matter rejected the Second Circuit’s reasoning. The district court placed the burden upon the government to establish lack of freedom from official restraint, concluding that the government is in the better position to know when and how it placed the alien into custody or under surveillance. Chung v. Reno, No. 94-1702, slip op. at 9 (M.D.Pa. June 6, 1995).
The BIA’s interpretation of the burden of proof provisions of the INA is entitled to deference under the standards set forth in Chevron. As this court indicated in Fatin v. INS, 12 F.3d at 1233, Chevron requires the following principles to be applied when we review the BIA’s interpretation of INA:
*1547[I]n considering an interpretation adopted by the Board, we must ask whether Congress has directly spoken to the precise question at issue. If it has not, we may not simply impose [our] own construction on the statute. Rather, if the statute is silent or ambiguous with respect to the specific issue, the question for the court is whether the agency’s answer is based on a permissible construction of the statute.
Id. at 1239 (citations and internal quotation marks omitted). We do not believe that the BIA’s interpretation of section 291 is unreasonable. See Zhang, 55 F.3d at 756. We therefore hold that under the INA, aliens have the burden of proving that they have satisfied all three elements of the entry test before they are eligible for deportation proceedings.
IV.
The United States’ immigration laws prescribe two types of proceedings in which aliens may be expelled from the country — deportation hearings and exclusion hearings. Landon v. Plasencia, 459 U.S. 21, 25, 103 S.Ct. 321, 325, 74 L.Ed.2d 21 (1982). Our immigration laws also distinguish between aliens who have “entered” the United States, regardless of whether such “entry” was legal, and aliens who come to our borders seeking admission. Leng May Ma v. Barber, 357 U.S. 185, 187, 78 S.Ct. 1072, 1073, 2 L.Ed.2d 1246 (1958). Aliens who have “entered” enjoy more rights and privileges than those who are still “on the threshold of initial entry.” Id. (quoting Shaughnessy v. United States ex rel. Mezei, 345 U.S. 206, 212, 73 S.Ct. 625, 629, 97 L.Ed. 956 (1953)). The INS may deport an alien who has effected an “entry” only pursuant to a deportation proceeding, whereas it may exclude an alien who has not “entered” through to an exclusion hearing. Landon, 459 U.S. at 25, 103 S.Ct. at 325. In deportation proceedings, aliens receive many advantages that they are not entitled to in exclusion proceedings, including advance notice of the charges against them, direct appeal to the Court of Appeals and a right to designate the country of destination. Correa, 901 F.2d at 1171 n. 4.
A.
The first element of the entry test requires aliens to establish that they were physically present within the territorial limits of the United States. The district court’s finding that the “physical presence” requirement of the entry test was satisfied while the “Golden Venture” passengers were still aboard the ship expressly rejected the reasoning of both the Second and the Fourth Circuits in other habeas corpus cases arising from the same incident.2 See Zhang, 55 F.3d at 732; Chen Zhou Chai v. Carroll, 48 F.3d 1331 (4th Cir.1995). In Chen, the Court of Appeals for the Fourth Circuit held that “mere presence in the territorial waters of the United States does not constitute an entry into the United States.” Id. at 1343. Similarly, as the Court of Appeals for the Second Circuit reasoned in Zhang, “United States immigration law is designed to regulate the travel of human beings, whose habitat is land, not the comings and goings of fish or birds.” Zhang, 55 F.3d at 754. Interpreting the same provision of the INA, the Second Circuit held that “an alien attempting to enter the United States by sea has not satisfied the physical presence element ... at least until he has landed.” Id.
The district court rejected the Second and Fourth Circuits’ terra firma rule in part because it concluded that our decision in Vasilatos was binding. Vasilatos involved a Greek seaman who was convicted of entering the United States after having been deported. Vasilatos was a crew member aboard a Greek ship that arrived in Philadelphia as its first port of call. Vasilatos, 209 F.2d at 196. In Philadelphia an immigration officer asked Vasilatos if he had ever been deported. Va-silatos lied and was granted admission for a twenty-nine-day stay in the United States. Id. at 196-97. Vasilatos did not leave the ship in Philadelphia. The ship sailed on to Baltimore, where Vasilatos jumped ship. He was arrested in New York the following year. Id. at 197.
*1548Vasilatos was tried and convicted in the Eastern District of Pennsylvania for felo-niously attempting to enter the United States after having been deported. Vasilatos challenged the court’s venue, claiming that he had not entered the United States in Philadelphia. The Vasilatos court rejected this argument, reasoning that the “presence in the United States which is essential to entry existed when, and even before, the ship arrived in Philadelphia.” Id. Moreover, “[t]he other essential factor, freedom from restraint, came into existence when an immigration officer in Philadelphia cleared Vasila-tos for a temporary stay in the United States.” Id. Since Vasilatos had “entered” the United States in Philadelphia, we held that the venue of Vasilatos’ trial was properly in the Eastern District of Pennsylvania. Id. at 198.
The district court concluded that Vasilatos mandates a departure from the Second and Fourth Circuits’ decisions in Zhang and Chen. We disagree. The district court failed to consider the changes that Congress made in the immigration laws in 1952. As the Senate Report discussing the INA observed, “[t]he purpose of the bill is to repeal all immigration and nationality laws and to enact a completely revised immigration and nationality code.” S.REP. No. 1137, 82d Cong., 2d Sess. 1 (1952). Although dictum from Vasilatos supports the district court’s decision,3 the Vasilatos court made plain that its decision was governed by the immigration laws in existence before Congress enacted the INA. Vasilatos, 209 F.2d at 196.
Before the INA was enacted in 1952, Congress had not provided a statutory definition of “entry.” Id. at 197. “As a result, courts struggled to define what constitutes an entry for immigration purposes.” Mitchell Scott Bloom, Note, The Disproportionate Effect of the Entry Fiction on Excludable Aliens, 9 B.C. Third World L.J. 271, 275 (1989). “Entry” is now statutorily defined as “any coming of an alien into the United States, from a foreign port or place or from an outlying possession,” excepting certain situations not applicable here. 8 U.S.C. § 1101(a)(13).
The definition of “United States” that the Vasilatos court interpreted is to be found in section one of the Immigration Act of 1917, 8 U.S.C. § 173 (repealed). This section stated that “[t]he term ‘United States’ shall be construed to mean the United States, and any waters, territory, or other place subject to the jurisdiction thereof, except the Isthmian Canal Zone....” United States v. Maisel, 183 F.2d 724, 726 (3d Cir.1950) (quoting statute) (emphasis added). Section 101 of the INA provides the current definition of “United States”:
The term “United States,” except as otherwise specifically herein provided, when used in a geographical sense, means the continental United States, Alaska, Hawaii, Puerto Rico, Guam, and the Virgin Islands of the United States.
8 U.S.C. § 1101(a)(38). Significantly, the current version does not include waters or airspace subject to the jurisdiction of the United States. Nor can it be said that the current definition implicitly includes territorial waters. As the language of section 101 suggests, the INA provides expressly to the contrary. In the provision regulating travel of citizens and aliens during time of war or national emergency, the definition of the term United States “includes the Canal Zone, and all territory and waters, continental or insular, subject to the jurisdiction of the United States.” Id. at § 1185(c) (emphasis added). “[W]here Congress includes particular language in one section of a statute but omits it in another section of the same Act, it is generally presumed that Congress acts intentionally and purposely in the disparate inclusion or exclusion.” INS v. Cardoza-Fonseca, 480 U.S. 421, 432, 107 S.Ct. 1207, 1213, 94 L.Ed.2d 434 (1987) (citations omitted).
Furthermore, the United States Code contains a variety of definitions for the term *1549“United States” for use in various contexts.4 Given the multitude of definitions Congress provided for “United States” in different contexts, we think it behooves a court to adhere strictly to the statutory definition applicable to the situation at bar. We therefore conclude that under the Immigration and Nationality Act of 1952, merely crossing into the territorial waters of the United States is insufficient to constitute physical presence for the purpose of determining whether an alien has entered the United States. The “physical presence” requirement of the entry test can be satisfied only when an alien reaches dry land. See Zhang, 55 F.3d at 754 (Zhang “was not physically present until he came to the beach”); Chen, 48 F.3d at 1343 (Chen never entered the United States because he was apprehended “before he reached the shore”).5
B.
The second prong of the entry test requires “(a) an inspection and admission by an immigration officer or (b) actual or intentional evasion of inspection at the nearest inspection point.” Correa, 901 F.2d at 1171 (citations omitted). Since the petitioners were not inspected and admitted by an immigration officer, we focus upon the latter requirement. Neither the district court in its decision nor the government on appeal has challenged the BIA’s finding that Chung actually and intentionally evaded inspection. The district court nonetheless concluded that this requirement was satisfied before the petitioners reached dry land. Chung, 886 F.Supp. at 1184. Because the government has not challenged the BIA’s findings as to whether the petitioners actually and intentionally evaded inspection at the nearest place of inspection, and since the district court did not pass on these findings as to five of the petitioners, we decline to reach that issue on appeal. We do observe, however, that since the first element of the entry test (physical presence) can only be satisfied on dry land, it follows that the second element (actual or intentional evasion of inspection at the nearest inspection point) must also be satisfied on dry land. By definition it would appear that such evasion also must occur within the “United States,” as defined by the INA.
C.
The Court of Appeals for the Second Circuit has defined the third element of the entry test, freedom from official restraint, as “meaning] that the alien is no longer under constraint emanating from the government that would otherwise prevent her from physically passing on.” Correa, 901 F.2d at 1172. This requirement can be satisfied only after a finding of physical presence in the United States, because such freedom while outside the United States is irrelevant. The authority that best supports the petitioners’ contention that they were “free from official restraint” on June 6, 1993, is the Court of Appeals for the Ninth Circuit’s decision in United States v. Martin-Plascencia, 532 F.2d 1316 (9th Cir.), cert. denied, 429 U.S. 894, 97 S.Ct. 255, 50 L.Ed.2d 177 (1976). Martin-Plascencia involved a Mexican juvenile who sought to bypass immigration authorities in and around the port of entry at San Ysidro, California. Id. at 1317. He did so by avoiding
*1550the questioning and inspection areas and, out of the view of the immigration officials, crawled through an opening in a six foot chain link fence and then under a second eight foot chain link fence. [Martin-Plas-cencia] was attempting to scale a concrete wall onto a San Ysidro street when apprehended. At this point of the entry, [Martin-Plascencia] was no less than 50 yards into the United States.

Id.

Notwithstanding the fact that Martin-Plaseencia failed to escape the confines of the port of entry before he was arrested, the Martin-Plascencia court held that he had effected an entry into the United States pursuant to the INA. We expressly reject and depart from the Ninth Circuit’s reasoning and analysis. When an alien attempts to enter the United States, the mere fact that he or she may have eluded the gaze of law enforcement for a brief period of time after having come upon United States territory is insufficient, in and of itself, to establish freedom from official restraint. Cf. Bertrand v. Sava, 684 F.2d 204 (2d Cir.1982) (fifty-three Haitians who were apprehended shortly after they came ashore on a Florida beach all processed in exclusion proceedings), cited in Matter of G-, Int.Dec. 3215, at 10 n. 5.
Based upon the administrative record before us, it is clear that none of the petitioners have satisfied their burden that they were free from official restraint. None of the petitioners ever left the beach area, which was teeming with law enforcement activity soon after the “Golden Venture” ran aground. Nor were any of the petitioners “free to ... go at large and mix with the general population.” Correa, 901 F.2d at 1172; Matter of Pierre, 14 I & N Dee. 467, 469 (BIA 1973). Far from indistinguishably mixing with the general population, petitioners either were apprehended shortly after coming ashore, or were brought into custody as a result of immediate and intense law enforcement efforts. We therefore conclude that the petitioners were never free from official restraint.
V. CONCLUSION
For the foregoing reasons, we hold that the petitioners could not have effected an “entry” into the United States until they reached dry land. We also hold that the petitioners have the burden of proving that they meet all the requirements of “entry” in order to be entitled to a deportation hearing. We therefore will reverse the district court’s orders and remand the cases for further proceedings consistent with this opinion.

. The question whether the petitioners had “entered” the United States is not merely a matter of semantics. Under the law, once an alien has "entered” the United States, that individual has certain rights that can be adjudicated only pursuant to a full deportation hearing. However, if the individual is found in the United States but never “entered" within the meaning of section 101 of the INA, the alien can be excluded through the summary process of an exclusion hearing.


. Only about half the "Golden Venture” passengers are being detained at York County Prison. Passengers detained in other jurisdictions have initiated similar cases in other courts.


. The Vasilatos court noted that ”[i]t must have been apparent, long before the fact was emphasized in the 1952 definition, that in a literal and physical sense a person coming from abroad enters the United States whenever he reaches any land, water or air space within the territorial limits of this nation.” Vasilatos, 209 F.2d at 197.


. For example, Chapter 47, Consumer Product Safety, of Title 15, Commerce and Trade, defines the "United States" to "mean[] all of the States." 15 U.S.C. § 2052(a)(14). Under the Federal Unemployment Tax Act, "[t]he term ‘United States’ ... includes the States, the District of Columbia, the Commonwealth of Puerto Rico, and the Virgin Islands.” 26 U.S.C. § 3306(j)(2). Under the Longshore and Harbor Workers' Compensation Act, “[t]he term 'United States’ ... means the several States and Territories and the District of Columbia, including the territorial waters thereof.” 33 U.S.C. § 902(9). Finally, under Title 18 of the United States Code, Crimes and Criminal Procedure, "[t]he term 'United States' ... includes all places and waters, continental or insular, subject to the jurisdiction of the United States, except the Canal Zone." 18 U.S.C. § 5.


. The dissent argues that the majority's standard is vague and can lead to absurd results because it is unclear what “dry land” means. Dissent at 1554-55. The dry land standard requires that the alien reach the shore and be out of water. This is the logical import of the Second and Fourth Circuits' reasoning and analysis and is consistent with our interpretation of the entry test today. We see no ambiguity here.